UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7632


EDWARD L. WIGGINS,

                    Plaintiff - Appellant,

             v.

CORRECTIONAL OFFICER JOHNSON,

                    Defendant - Appellee,

             and

COMMONWEALTH OF VIRGINIA,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00840-HEH-RCY)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward L. Wiggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward L. Wiggins appeals the district court’s order denying his Fed. R. Civ. P.

60(b) motion to reconsider the court’s order denying relief on his 42 U.S.C. § 1983 (2018)

complaint.

       We have reviewed the record and find no reversible error in the district court’s

conclusion that Wiggins’ Rule 60(b) motion was untimely filed. Accordingly, we affirm

the district court’s denial of Rule 60(b) relief. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2